DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Pre-Brief conference request
3.    In view of the Pre-Brief conference request filed on 12/04/2020, the rejection has been reviewed and the prosecution is hereby reopened. An Examiner’s amendment has been proposed in an interview on 04/01/2021 to place the application in allowable condition. Authorization for the examiner’s amendment was given in the interview with Danielle N. Gross on 04/01//2021.

EXAMINER’S AMENDMENT

4. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Danielle N. Gross on 04/01//2021.

Claims

1. (Currently amended) An actuator mechanism for adjusting at least one angular position of a mirror element in an exterior mirror device for a motor vehicle, comprising: 
a base element; 
single supporting surface configured to support a mirror surface; 
a first electric motor; and 
a second electric motor, wherein 
the mirror element is rotatable relative to the base element about at least a first pivoting axis with the aid of the first electric motor and about a second pivoting axis with the aid of the second electric motor, 
the first pivoting axis is substantially parallel to a plane of the single supporting surface, wherein the plane intersects at least two opposing edges of the single supporting surface, 
the first electric motor extends in a longitudinal direction substantially transverse to the plane of the single supporting surface, 
the second pivoting axis is substantially transverse to the first pivoting axis -2- 6525826.1Applicant: MCi (Mirror Controls International) Netherlands B.V Application No.: 15/512,937 and is substantially parallel to the plane of the single supporting surface, and 
the second electric motor extends in a longitudinal direction substantially transverse to the plane of the single supporting surface.  

5. (Currently amended) The actuator mechanism according to claim 1, wherein the single supporting surface has a width that is less than 4 cm or less than 3 cm.  

single supporting surface has a length which extends transverse to the width and the length is less than 4 cm or less than 3 cm.  

7. (Currently amended) The actuator mechanism according to claim 1, -3- 6525826.1Applicant: MCi (Mirror Controls International) Netherlands B.V Application No.: 15/512,937 wherein the single supporting surface of the mirror support extends substantially in a flat plane.  

8. (Currently amended) The actuator mechanism according to claim 1, wherein the single supporting surface of the mirror support is formed as a convex surface.  

9. (Currently amended) The actuator mechanism according to claim 1, wherein the base element further comprises a length, a width, and a height extending substantially transverse to the plane of the single supporting surface, and the actuator mechanism comprises a height extending substantially transverse to the plane of the single supporting surface , wherein 
at least one of the length or the width of the base element is less than or equal to at least one of the height of the actuator mechanism or the height of the base element.  

11. (Currently amended) The actuator mechanism according to claim 1, further comprising: 
a first drive train coupled to a first output shaft of the first electric motor; and 
a first drive rod coupled to the first electric motor via the first drive train, wherein 


20. (Currently amended) The actuator mechanism according to claim 1, further comprising: 
a second drive train coupled to a first output shaft of the second electric motor; and 
a second drive rod coupled to the second electric motor via the second drive train, wherein 
the second drive train drives the second drive rod to rotate the mirror element about the second pivoting axis.  

23. (Currently amended) An actuator mechanism for adjusting at least one angular position of a mirror element in an exterior mirror device for a motor vehicle, comprising: 
a base element; 
a mirror element movably coupled with the base element, the mirror element further comprising a mirror support including a single supporting surface configured to support a mirror surface; 
a first electric motor; and 
a second electric motor, wherein the mirror element is rotatable relative to the base element about at least a first pivoting axis with the aid of the first electric motor and about a second pivoting axis with the aid of the second electric motor, 
single supporting surface, wherein the plane intersects at least two opposing edges of the single supporting surface, 
the first electric motor extends in a longitudinal direction substantially transverse to the plane of the single supporting surface, and 
the first electric motor and the second electric motor are placed substantially parallel to each other.

The remaining claims 2-4, 10, 12-19 and 21-22 have the same status as on claims submitted on 04/23/2020.

Reasons for Allowance
Claims 1 and 3-23 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. Claims 1 and 23 are allowable over the prior art of record for at least the reason that, even though the prior art discloses [[ *** an actuator mechanism for adjusting at least one angular position of a mirror element in an exterior mirror device for a motor vehicle, comprising: a base; a mirror movably coupled with the base, the mirror element comprising a mirror support including a supporting surface configured to support a mirror surface; a first motor; and a second motor, wherein the mirror element is rotatable relative to the base about at least a first pivoting axis with the aid of the first  supporting surface, wherein the plane intersects at least two opposing edges of the supporting surface, the first motor extends in a longitudinal direction substantially transverse to the plane of the supporting surface, the second pivoting axis is substantially transverse to the first pivoting axis and is substantially parallel to the plane of the supporting surface, and the second motor extends in a longitudinal direction substantially transverse to the plane of the supporting surface; the prior art fails to teach, or reasonably suggest that, the mirror support including a “single supporting surface”, the pivoting axis is parallel to a plane of the “single supporting surface”, the plane intersects at two opposing edges of the “single supporting surface”, the first and the second motors extend in a longitudinal direction transverse to the plane of the “single supporting surface”, and the second pivoting axis is transverse to the first pivoting axis and is substantially parallel to the plane of the “single supporting surface”; in combination of the other limitations of the claims 1 and 23.

Claims 3-22 are allowable for depending on independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438.  The examiner can normally be reached on 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.A/Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872